DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-43 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 8 recites the limitation "the first number of component carriers" and “the second number of component carriers” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. 

	Claim 41 recites the limitation "the processing system" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 16-17, 23-25, 27, 29-30, 32, 34, 37-38, 41, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US# 2014/0370905 hereinafter referred to as Kim).

	RE Claim 1, Kim discloses an apparatus for wireless communication (See Kim FIG 1 – UE), comprising: 
	a transceiver  (See Kim FIG 1 – UE has transceiver) configured to: 
	transmit, to a base station (BS) (See Kim FIG 1), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, 
	receive a carrier aggregation configuration indicating component carriers designated for the separate operations (See Kim FIG 7; [0103] – step 755), and 
	receive or transmit transmissions based on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).

	RE Claim 2, Kim discloses an apparatus, as set forth in claim 1 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 3, Kim discloses an apparatus, as set forth in claim 2 above, wherein: 
	the first number of component carriers is indicated by a maximum number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell with bandwidth “up to”…); 
	the second number of component carriers is indicated by a first ratio (See Kim [0070] – indicating for each cell, bandwidth and layers).

	RE Claim 6, Kim discloses an apparatus, as set forth in claim 1 above, wherein the capability for performing the separate operations is indicated by a set of component carrier combinations (See Kim [0065] – carrier aggregation combinations), wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0066]-[0070]).

	RE Claim 7, Kim discloses an apparatus, as set forth in claim 6 above, wherein each of the component carrier combinations includes a first number of component carriers designated for a first operation and a second number of component carriers designated for a second operation (See Kim [0066]-[0070]).

	RE Claim 8, Kim discloses an apparatus, as set forth in claim 1 above, wherein the first number of component carriers is designated for communication with a single TRP, and the second number of component carriers is designated for communication See Kim [0050]-[0054], [0065]-[0070] – CA combinations for 1 or 2 cells).

	RE Claim 10, Kim discloses an apparatus, as set forth in claim 1 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information signaled to the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 16, Kim discloses an apparatus for wireless communication, comprising: 
	a transceiver configured to receive (See Kim FIG 1 – UE has transceiver), from a user equipment (UE), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers by the UE (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level; and 
	a processing system configured to determine a carrier aggregation configuration for the UE based on the carrier aggregation capability information (See Kim FIG 7; [0103] – step 755); 
See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).

	RE Claim 17, Kim discloses an apparatus, as set forth in claim 16 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 
	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 23, Kim discloses an apparatus, as set forth in claim 16 above, wherein: 
	the capability for performing the separate operations is indicated by a set of component carrier combinations, wherein each of the component carrier combinations See Kim [0065] – carrier aggregation combinations); and 
	the processing system is configured to determine component carriers that satisfy at least one of the component carrier combinations (See Kim [0066]-[0070]).

	RE Claim 24, Kim discloses an apparatus, as set forth in claim 23 above, wherein each of the component carrier combinations includes a first number of component carriers designated for a first operation and a second number of component carriers designated for a second operation (See Kim [0066]-[0070]).

	RE Claim 25, Kim discloses an apparatus, as set forth in claim 24 above, wherein the first number of component carriers is designated for communication with a single TRP, and the second number of component carriers is designated for communication with multiple TRPs (See Kim [0050]-[0054], [0065]-[0070] – CA combinations for 1 or 2 cells).

	RE Claim 27, Kim discloses an apparatus, as set forth in claim 16 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information received by the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 29, Kim discloses a method of wireless communication by a user equipment (UE) (See Kim FIG 1 – UE), comprising: 
See Kim FIG 1), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level, 
	receiving a carrier aggregation configuration indicating component carriers designated for the separate operations (See Kim FIG 7; [0103] – step 755), and 
	receiving or transmitting transmissions based on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).

	RE Claim 30, Kim discloses a method, as set forth in claim 29 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 

	a fifth number of component carriers designated for processing high priority transmissions.

	RE Claim 32, Kim discloses a method, as set forth in claim 29 above, wherein the capability for performing the separate operations is indicated by a set of component carrier combinations (See Kim [0065] – carrier aggregation combinations), wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0066]-[0070]).

	RE Claim 34, Kim discloses a method, as set forth in claim 29 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information signaled to the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

	RE Claim 37, Kim discloses a method for wireless communication by a base station (BS) (See Kim FIG 1 – BS), comprising: 
	Receiving, from a user equipment (UE), carrier aggregation capability information indicating a capability for performing separate operations concurrently on a plurality of component carriers by the UE (See Kim [0009] – UE providing capability report of carrier aggregation support), wherein the separate operations include at least one of communicating with a single transmission- reception point (TRP) (See Kim [0050], [0052]-[0054] – indicating support of aggregation of one cell), communicating with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), processing in-order transmissions, processing out-of-order transmissions, or processing transmissions according to a priority level; 
	determining a carrier aggregation configuration for the UE based on the carrier aggregation capability information (See Kim FIG 7; [0103]); 
	signaling, to the UE, the carrier aggregation configuration (See Kim FIG 7; [0103] – step 755); and 
	transmitting or receiving transmissions based at least in part on the carrier aggregation configuration (See Kim FIG 7; [0103] – communicate based on carrier aggregation configuration).

	RE Claim 38, Kim discloses a method, as set forth in claim 37 above, wherein the capability for performing the separate operations indicates at least one of: 
	a first number of component carriers designated for communication with a single TRP (See Kim [0050], [0052]-[0054] – indicating CA for single cell), 
	a second number of component carriers designated for communication with multiple TRPs (See Kim [0050]-[0051] – indicating aggregation of two cells), 
	a third number of component carriers designated for processing in-order transmissions, 
	a fourth number of component carriers designated for processing out-of-order transmissions, or 


	RE Claim 41, Kim discloses a method, as set forth in claim 37 above, wherein: 
	the capability for performing the separate operations is indicated by a set of component carrier combinations, wherein each of the component carrier combinations includes a number of component carriers for each of the separate operations (See Kim [0065] – carrier aggregation combinations); and 
	the processing system is configured to determine component carriers that satisfy at least one of the component carrier combinations (See Kim [0066]-[0070]).

	RE Claim 43, Kim discloses a method, as set forth in claim 37 above, wherein the carrier aggregation configuration exceeds the carrier aggregation capability information received by the BS (See Kim [0103] – eNB instructs UE to reconfigure additional carriers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2014/0370905 hereinafter referred to as Kim) in view of Li et al. (US# 2017/0238316 hereinafter referred to as Li).

	RE Claim 5, Kim discloses an apparatus, as set forth in claim 2 above. Kim does not specifically disclose wherein the fifth number of component carriers is indicated by a third ratio.
See Li [0024], [0065] – carrier aggregation based on QoS of UE data transmissions; configuring CCs based on ratio such as SINR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Kim, wherein the fifth number of component carriers is indicated by a third ratio, as taught in Li. One is motivated as such in order to better support higher data rates and larger amounts of traffic (See Li Background; Summary).


Allowable Subject Matter
Claims 4, 9, 11-15, 18-22, 26, 28, 31, 33, 35-36, 39-40, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yi (US# 2020/0280337 – which teaches of configuring CCs for UE based on UEs reported CA capability); Oroskar et al. (US# 9,794,943 – which teaches of per-carrier scheduling); Seo et al. (US# 2013/0155868 – which teaches of multiple simultaneous CCs); Wang (US# 2019/0166603 – which teaches of communicating CA capability information).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477